Citation Nr: 0408332	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran's stressor has been corroborated.

2.  The veteran has a current diagnosis of post-traumatic 
stress disorder, which is based upon the claimed inservice 
stressor and his current symptomatology.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The service personnel records show that the veteran served in 
Cubi Point, Philippines from October 1966 to September 1968.  
His military occupational specialty was medical assistant.

The veteran filed a claim for post-traumatic stress disorder 
in January 2001.  He stated that post-traumatic stress 
disorder had its onset in July 1967 and was the result of the 
fire on the USS Forrestal.

An October 1998 employee medical record shows that a private 
physician diagnosed the veteran with post-traumatic stress 
disorder secondary to childhood abuse and trauma in Vietnam.  
An October 1998 private medical record shows that the 
physician felt the veteran exhibited all of the post-
traumatic stress disorder symptomatology, including 
"flashbacks, nightmares, easy startleability, affective 
numbing, irritability, etc."  He stated the veteran had 
terrible experiences in Vietnam, which were on top of 
terrible experiences in childhood.  He reiterated this 
finding in subsequent medical records.

In a November 2001 statement, the veteran stated that in July 
1967, the USS Forrestal experienced a bad explosion and fire.  
He stated that at the time, the ship had been docked at the 
Naval Air Station in Cubi Point, when he was stationed at the 
dispensary.  The veteran asserted that the men from the 
dispensary and dental clinic were used as a body recovery 
team on the USS Forrestal and that he participated in such 
activity.  He stated that he saw chunks of burned flesh and 
body parts and had to put body parts in bags, all of which 
had haunted him since.  

In a March 2002 statement, RC, a fellow soldier, stated that 
he believed the veteran participated in the bagging and 
identifying of the bodies of the dead sailors.  In an April 
2002 statement, JH, a fellow soldier, stated that the body 
recovery efforts dealing with the USS Forrestal fire had a 
profound effect on all who were involved.  He stated that he 
had never forgotten the images he witnessed and that the 
veteran had a tougher time than others in relation to this.

In March 2002, the RO sent a letter to the US Armed Services 
Center for Unit Research Records (USASCURR) in an attempt to 
verify the veteran's inservice stressor.

In August 2002, the USASCURR provided a response.  It stated 
that the USS Forrestal has suffered a "devastating fire" on 
July 29, 1967, which resulted in the death of 134 men and 
injuries to 64 men resulting from fires and explosions.  It 
noted the veteran's allegation of having participated in the 
clean-up of the bodies and that it was attaching copies of 
the command histories submitted by the Naval Air Station 
(NAS) Cubi Point, which was where the veteran had been 
assigned from October 1966 to August 1968.  It stated the 
following:

The [U.S. Naval Hospital] history 
documents that on July 31, 1967, the 
hospital was tasked with the removal of 
dead bodies from the USS FORRESTAL.  The 
history further documents that a 
personnel officer and mortician from 
Clark [Air Force Base], and team of 
corpsmen, went aboard the USS FORRESTAL 
to remove the dead bodies. . . .  We are 
unable to verify that [the veteran] 
assisted with the removal of bodies from 
the USS FORRESTAL.  However, according to 
[the veteran]'s Transfers and Receipts[], 
which [VA] provided, he was a Hospital 
Corpsman (HN) and was assigned to NAS 
Cubi Point, which had a dispensary.

(Capitals in original.)

A December 2002 VA psychiatric evaluation report shows that 
the veteran reported his inservice stressor.  The examiner 
entered diagnoses of alcohol dependence, in full remission; 
nicotine dependence, in full remission; and features of post-
traumatic stress disorder.  He stated that the veteran 
reported intrusive thoughts, but did not report nightmares.  
The examiner noted that many of the prototypical symptoms of 
post-traumatic stress disorder were not reported by the 
veteran and that the veteran was not exposed to life-
threatening conditions, "which often are the assumed 
etiology for such symptoms."  He recognized that the veteran 
carried vivid and intrusive recollections of his adverse 
exposures, which had caused an underlying preoccupation, 
disgust, and revulsion.  The examiner stated, "These 
memories and related preoccupations may have contributed to 
the unhappiness for which the patient sought treatment from 
Dr. Rice in 1997, and his recollection of those events 
continues to trouble him to a degree."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d) (2003).  

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v Brown, 10 Vet. App. 128 (1997).  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for post-traumatic stress disorder.  The Board 
finds that the veteran's stressor of having to clean up dead 
bodies from the USS Forrestal has been corroborated by the 
findings made by the USASCURR.  The veteran's report of 
stressors is wholly consistent with the findings made by the 
USASCURR, which findings are based on objective records.  
Additionally, the statements received by fellow soldiers 
established the veteran's presence during the clean-up of the 
dead bodies.  Further, based upon the Board's review of the 
statements provided by the veteran, his story is credible.

As to a diagnosis of post-traumatic stress disorder, the 
evidence of record shows diagnoses of post-traumatic stress 
disorder from medical professionals.  Thus, the veteran has 
met two of the three requirements for post-traumatic stress 
disorder.  See 38 C.F.R. § 3.304(f).

The issue before the Board is whether the evidence 
establishes a nexus between the diagnosis of post-traumatic 
stress disorder and the veteran's inservice stressor.  In the 
December 2002 VA psychiatric evaluation report, the examiner 
did not find that the veteran met the criteria for a 
diagnosis of post-traumatic stress disorder.  Rather, he 
determined that the veteran had features of post-traumatic 
stress disorder.  In the October 1998 employee medical 
record, the private physician entered a diagnosis of post-
traumatic stress disorder secondary to childhood abuse and 
trauma "in Vietnam."  In treatment records from that same 
physician, he stated that the veteran had had "terrible 
experiences in Vietnam."  The service personnel records show 
that the veteran never served in Vietnam.  Additionally, the 
veteran has not stated that he was ever in Vietnam.  The 
Board believes it is possible that the private physician 
thought that the descriptions of the veteran's inservice 
stressor in Cubi Point had occurred in Vietnam-hence, his 
attributing the diagnosis of post-traumatic stress disorder 
to Vietnam experiences.  Resolving all reasonable doubt in 
favor of the veteran, the Board finds that the private 
medical records establish a nexus between the diagnosis of 
post-traumatic stress disorder and the veteran's report of 
having to clean up dead bodies from the USS Forrestal.

The Board is aware that the VA examiner found that the 
veteran did not meet the criteria of post-traumatic stress 
disorder.  However, the Board has weighed that medical 
opinion with the medical opinions provided by the private 
physician, in which he had multiple opportunities to observe 
the veteran and determined that the veteran had post-
traumatic stress disorder.  The Board has accorded more 
probative value to the diagnoses provided by the private 
physician.  This was a physician who saw the veteran on 
numerous occasions and would have a better idea of the effect 
the inservice stressor had on the veteran.  

Accordingly, based upon the above findings and resolving all 
reasonable doubt in favor of the veteran, the Board has 
determined that the veteran has met the requirements for a 
determination in favor of service connection for post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f); see 
also Cohen, supra.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



